UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4419


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOHN THOMAS SMITH,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:09-cr-00040-MR-5)


Submitted:   November 8, 2010            Decided:   November 29, 2010


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


S. Frederick Winiker, III, WINIKER LAW FIRM, PLLC, Charlotte,
North Carolina, for Appellant.     Amy Elizabeth Ray, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John     Thomas     Smith    appeals       the    117-month       sentence

imposed following his guilty plea to one count of conspiracy to

commit an offense against the United States, in violation of

18 U.S.C.   § 371     (2006);    one    count    of    armed    bank    robbery,    in

violation of 18 U.S.C. §§ 2, 2113(d) (2006); and one count of

possession of a firearm during and in relation to a crime of

violence,     in    violation     of    18    U.S.C.     §§ 2,    924(c)       (2006).

Counsel for Smith filed a brief in this court in accordance with

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no non-frivolous issues for appeal, but questioning whether

the district court imposed an unreasonable sentence.                         Smith was

informed of his right to file a pro se supplemental brief but

did not do so.      Finding no reversible error, we affirm.

            Counsel    does     not    challenge      the    validity    of    Smith’s

guilty plea.        See United States v. General, 278 F.3d 389, 393

(4th Cir. 2002) (holding that the standard of review is plain

error   where      defendant    fails    to     object       before    the    district

court).     Our review of the record reveals that the magistrate

judge complied fully with the requirements of Federal Rule of

Criminal Procedure 11.           Therefore, we hold that Smith’s guilty

plea was knowing and voluntary, and we affirm the conviction.

            Counsel     challenges       the     reasonableness         of     Smith’s

sentence, but does not specify any deficiencies.                        We review a


                                         2
sentence imposed by a district court under a deferential abuse

of discretion standard.             Gall v. United States, 552 U.S. 38, 45

(2007); United States v. Lynn, 592 F.3d 572, 578-79 (4th Cir.

2010).        We    begin   by   reviewing       the    sentence     for   significant

procedural error, including such errors as “failing to calculate

(or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a) [2006] factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen

sentence - including an explanation for any deviation from the

Guidelines.”         Gall, 552 U.S. at 51.             If there are no procedural

errors, we then consider the substantive reasonableness of the

sentence, taking into account the totality of the circumstances.

United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

              “When rendering a sentence, the district court ‘must

make     an        individualized     assessment             based   on    the     facts

presented.’”          United States v. Carter, 564 F.3d 325, 328 (4th

Cir.   2009)       (quoting   Gall,   552       U.S.    at    50).    Accordingly,        a

sentencing court must apply the relevant § 3553(a) factors to

the particular facts presented and must “state in open court”

the particular reasons that support its chosen sentence.                                Id.

The    court’s      explanation     need    not    be    exhaustive;       it    must   be

“sufficient ‘to satisfy the appellate court that [the district

court] has considered the parties’ arguments and has a reasoned


                                            3
basis for exercising [its] own legal decisionmaking authority.’”

United States v. Boulware, 604 F.3d 832, 837 (4th Cir. 2010)

(quoting Rita v. United States, 551 U.S. 338, 356 (2007)).

               We conclude that the sentence imposed by the district

court was both procedurally and substantively reasonable.                                The

district      court    carefully     calculated           the    Guidelines      range    and

understood that it was advisory.                        Furthermore, it is apparent

that    the    court    considered      both      parties’       arguments      and    had    a

reasoned basis for its decision.                        Smith’s sentence is at the

bottom of the applicable Guidelines range.                          See U.S. Sentencing

Guidelines Manual ch. 5, pt. A (sentencing table).                           The district

court did not commit error during sentencing.

               In accordance with Anders, we have examined the entire

record and find no other meritorious issues for appeal.                                      We

therefore      affirm    the    district       court’s       judgment.          This    court

requires that counsel inform Smith, in writing, of the right to

petition      the   Supreme     Court    of       the    United     States   for      further

review.       If Smith requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this     court        for        leave      to    withdraw       from

representation.         Counsel’s motion must state that a copy thereof

was served on Smith.

               We dispense with oral argument because the facts and

legal    contentions      are    adequately             presented    in   the    materials


                                              4
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5